                              Case 3:20-cv-02145-SK Document 2 Filed 03/30/20 Page 1 of 6



                     1   MORGAN, LEWIS & BOCKIUS LLP
                         Melinda S. Riechert, Bar No. 65504
                     2   1400 Page Mill Road
                         Palo Alto, California 94304
                     3   Telephone:     +1.650.843.4000
                         Facsimile:     +1.650.843.4001
                     4   melinda.riechert@morganlewis.com
                     5   MORGAN, LEWIS & BOCKIUS LLP
                         Rebecca N. Friedman, Bar No. 323583
                     6   One Market
                         Spear Street Tower
                     7   San Francisco, California 94105-1596
                         Telephone: +1.415.442.1000
                     8   Facsimile: +1.415.442.1001
                         rebecca.friedman@morganlewis.com
                     9
                    10   Attorneys for Defendant
                         AMAZON.COM SERVICES LLC (formerly known as
                    11   “Amazon.com Services, Inc.”)
                    12
                                                         UNITED STATES DISTRICT COURT
                    13
                                                       NORTHERN DISTRICT OF CALIFORNIA
                    14

                    15
                         LISA MCCARRICK,                                          Case No.
                    16
                                                  Plaintiff,                      REQUEST FOR JUDICIAL NOTICE
                    17                                                            IN SUPPORT OF DEFENDANT
                                           vs.                                    AMAZON.COM SERVICES LLC’S
                    18                                                            NOTICE OF REMOVAL
                         AMAZON.COM SERVICES, INC. and DOES
                    19   1 through 100, INCLUSIVE,                                [28 U.S.C. §§ 1332 and 1441]
                    20                            Defendants.                     Diversity Jurisdiction

                    21

                    22                                   REQUEST FOR JUDICIAL NOTICE

                    23            1.       In accordance with Federal Rule of Evidence 201 (“Rule 201), Defendant

                    24   Amazon.com Services LLC (formerly known as “Amazon.com Services, Inc.”) (hereinafter

                    25   “Amazon” or “Defendant”) respectfully requests that this Court take judicial notice of the

                    26   documents described below in support of its Notice of Removal.

                    27            2.       Rule 201 allows a court to take judicial notice of facts that are “not subject to

                    28   reasonable dispute” because they are either (1) “generally known within the trial court’s territorial
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                         1           DEFENDANT’S REQUEST FOR JUDICIAL NOTICE
  SILICON VALLEY
                         DB2/ 38559999.1
                              Case 3:20-cv-02145-SK Document 2 Filed 03/30/20 Page 2 of 6



                     1   jurisdiction” or (2) “can be accurately and readily determined from sources whose accuracy

                     2   cannot reasonably be questioned. Fed. R. Evid. 201(b). The Court “must take judicial notice if a

                     3   party requests it and the court is supplied with the necessary information. Fed. R. Evid.

                     4   201(c)(2).

                     5            3.       A court may take judicial notice of records and documents available from “reliable

                     6   sources on the internet.” Gerritsen v. Warner Bros. Entertainment, Inc., 112 F.Supp.3d 1011,

                     7   1033 (C.D. Cal. 2015). Indeed, it is not uncommon for courts to take judicial notice of factual

                     8   information found on the world wide web.” Paralyzed Veterans of Am. v. McPherson, No. C 06-

                     9   4670 SBA, 2008 WL 4183981, at *5 (N.D. Cal. Sept. 9, 2008). “This is particularly true of
                    10   information on government agency websites, which have often been treated as proper subjects for

                    11   judicial notice.” Id. (granting request for judicial notice for two documents that appeared on the

                    12   Secretary of State’s Internet website); see also Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992,

                    13   998-99 (9th Cir. 2010) (judicially noticing information on web sites because “it was made

                    14   publicly available by government entities”); Gustavson v. Mars, Inc., No. 13-CV-04537, 2014 wl

                    15   604774, at *3 n. 1 (N.D. Cal June 10, 2014) (judicially noticing certain documents that were

                    16   “readily available on a government agency website”).

                    17            4.       Pursuant to Fed. R. Evid. 201, Defendant hereby respectfully requests this Court

                    18   take judicial notice of the following facts and court documents in connection with Defendant’s

                    19   Notice of Removal:
                    20            (a)      The fact that Lisa Mccarrick is the owner of the property located at 3881 Black

                    21                     Oak Dr., Rocklin, CA 95765-4648. A true and correct copy of summary

                    22                     information from Placer County, CA is attached hereto as Exhibit 1.

                    23   Dated: March 27, 2020                                MORGAN, LEWIS & BOCKIUS LLP
                    24
                                                                              By        /s/ Melinda S. Riechert
                    25                                                             Melinda S. Riechert
                                                                                   Rebecca N. Friedman
                    26                                                             Attorneys for Defendant
                                                                                   AMAZON.COM SERVICES LLC
                    27                                                             (formerly known as “Amazon.com
                                                                                   Services, Inc.”)
                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                            2          DEFENDANT’S REQUEST FOR JUDICIAL NOTICE
 ATTORNEYS AT LAW
  SILICON VALLEY
                         DB2/ 38559999.1
Case 3:20-cv-02145-SK Document 2 Filed 03/30/20 Page 3 of 6




         EXHIBIT 1
                             Case 3:20-cv-02145-SK Document 2 Filed 03/30/20 Page 4 of 6




                                                                                                                                Guest users please log in here.
     County Clerk-Recorder Online Services
     Welcome! Our New Online Services provide a convenient and centralized way to access documents                                         Login as Guest
     recorded in our office.
                                                                                                                                    Registered users please log in here.
     Additional information about the site is available once you login.

                                                                            Ryan Ronco, County Clerk-Recorder                     Username:

                                                                                                                                   Password:
                                            Placer County Clerk-Recorder                                                                         Forgot Password? | Need Help?
                                               2954 Richardson Drive
                                                 Auburn, CA 95603
                      Recordings - (530) 886-5600 Clerk - (530) 886-5610 Fax - (530) 886-5687                                                         Login            Clear




  Build: 1053 200124_1321_A19_JUN
  ©All rights reserved, Placer County


For best results, current web browser versions are always recommended. JavaScript must be enabled to utilize the site. If you are having difficulty, please ensure that you have
installed all available software and security updates.
                                 Case 3:20-cv-02145-SK Document 2 Filed 03/30/20 Page 5 of 6



 Home | Search Public Records | Preferences

Search Criteria


                   Display:   100       Records per page

                  Specific Criteria

                               Name Options: All Parties (Click to Select)

                                       Name:    McCarrick Lisa
                                                (Example: IBM Inc or Smith John)

                        Recorded Date From:                            To          User Defined




                  Search Types



Build: 1053 200124_1321_A19_JUN
©All rights reserved, Placer County
Case 3:20-cv-02145-SK Document 2 Filed 03/30/20 Page 6 of 6
